Citation Nr: 0610841	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the feet, 
ankles, toes and hips secondary to service-connected 
bilateral chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from October 1989 to June 
1996.  

This is an appeal of an August 2000 rating action of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO) that, inter alia, denied service 
connection for arthritis of the feet, ankles, toes and hips 
as secondary to service-connected bilateral chondromalacia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In testimony provided by hearing with the undersigned in 
January 2006, the appellant identified private and VA medical 
records that may be related to treatment for his claimed 
disabilities.  The veteran was seen in August 1999 following 
a work-related injury to his left foot and ankle.  2002 and 
2003 VA outpatient treatment reports reflect assessments of 
rheumatoid arthritis and osteoarthritis.  In reviewing the 
record, it does not appear that complete treatment records 
from the identified medical providers have been requested.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After securing any necessary releases 
and addresses from the appellant, the RO 
should obtain the veteran's medical 
records from Tampa Bay Medical Center 
dated from 2003 to present and Dr. Germain 
from May 2004 to present.  If records 
cannot be obtained from Dr. Germain, 
inform the appellant, including what 
efforts were made to obtain them.

2.  The veteran should be afforded a VA 
orthopedic/rheumatology examination to 
determine the nature and etiology of any 
arthritis of the feet, ankles, toes and 
hips.  The claims folder should be made 
available to the examiner for review.  If 
arthritis of the feet, ankles, toes or 
hips is found, the examiner should 
indicate whether there is a 50 percent 
probability or greater that pertinent 
disability had its onset in service, 
within the first post service year, or was 
causally related to his service-connected 
bilateral chondromalacia.  A rationale for 
any conclusions reached should be 
included.  

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for arthritis of the 
feet, ankles, toes and hips as secondary 
to service-connected bilateral 
chondromalacia.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





